November 30, 2011 «Partnership» «NAME2» «ADDRESS» «ADDRESS2» «CITY», «STATE», «ZIP» Re: WNC Housing Tax Credit Fund II, L.P. (the “Partnership”) – Property Disposition Notice Dear «ATTENTION», You may recall that the Partnership proposed a Plan of Liquidation pursuant to a consent solicitation statement dated April 1, 2008. The Plan of Liquidation was approved on May 12, 2008. Pursuant to the Plan we have directed our efforts to liquidate the remaining properties. Since our last property disposition notice to you, the Partnership has sold its interests in six local limited partnerships. The appraisal of each apartment complex, conducted on a restricted rents basis subject to the short-term leases, indicated no remaining equity in the apartment complex. Accordingly, each transfer was made for consideration intended to be sufficient to pay for the Partnership’s closing costs. The schedule comprising Attachment No. 1 hereto includes each property’s appraised value as of the date set forth, and each property’s loan balance as of December 31, 2010. The table also includes the type of transaction (asset or limited partnership interest sale) and the date each transaction took place. We would like to remind you of the investment benefits you have received from the Partnership. The average Limited Partner investing in the Partnership during its initial offering has received federal tax credits of approximately 153 % of the amount invested. In addition, each Limited Partner has been allocated losses, which are classified as passive losses for most Limited Partners. The Partnership continues to own interests in other apartment complexes and is seeking to dispose of each and thereafter terminate its operations. Consistent with the Partnership’s objectives, the Partnership has generated passive losses from its operations. For a Limited Partner who is an individual, the tax benefits of such passive losses generally are available (1)only upon the Limited Partner’s taxable disposition of his or her entire interest in the Partnership, or (2)on a proportionate basis in connection with the taxable disposition of the Partnership’s interest in individual apartment complexes. The taxable disposition of an interest in an apartment complex might allow a Limited Partner to use passive losses previously allocated to him or her in connection with such apartment complex and not previously used. The sale of these interests will result in gross taxable income to Limited Partners. Accordingly each Limited Partner is encouraged to consult his, her or its own tax advisor as to the specific tax consequences as a result of the sales. If you have any questions please contact Investor Services by phone or email at investorservices@wncinc.com Best regards, /s/ Denim Mercado Denim Mercado Investor Services Manager cc: Registered Representative 714.662.5565 714.708.8498 F 17782 Sky Park Circle, Irvine, California 92614 wncinc.com Attachment No. 1 B C D E F G Local Limited Partnership Mortgage Debt at 12/31/10 Appraised Value Column B less Column C Date of Appraisal Date of Sale Type of Transaction Idalou Manor, LP 11/19/2010 10/1/2011 LP Interest Sale Littlefield Manor, LP 11/30/2010 10/1/2011 LP Interest Sale Emory Capital 10/10/2010 10/1/2011 LP Interest Sale Emory Manor 10/22/2010 10/1/2011 LP Interest Sale Jefferson Capital 11/30/2010 10/1/2011 LP Interest Sale Jefferson Manor 10/14/2010 10/1/2011 LP Interest Sale
